39 F.3d 1176
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Douglas Keith FRYE, Plaintiff Appellant,v.Donnell SESSION, Correctional Officer, Defendant Appellee.
No. 94-6611.
United States Court of Appeals, Fourth Circuit.
Submitted:  September 26, 1994Decided:  October 27, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, Senior District Judge.  (CA-93-4099-HAR)
Douglas Keith Frye, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Audrey J. S. Carrion, Office of The Attorney General of Maryland, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and WILKINSON and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders that dismissed his 42 U.S.C. Sec. 1983 (1988) complaint and denied his motion for reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Frye v. Session, No. CA-93-4099-HAR (D. Md. May 2 and 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED